Order modified so as to make the stipulation required by it to be for fifty dollars and respondent’s actual disbursements in each action, instead of twenty per cent of the recovery or settlement, and to give him a lien to that amount upon each cause of action; and as so modified affirmed. We make this disposition of the appeal upon the ground that the person who procured from the plaintiff the retainers failed to reveal to the plaintiff his connection with respondent, and that, therefore, plaintiff should be relieved from such retainer; but, as it does not appear that respondent was a participant in such action, we think he should be allowed the fair value of his actual services and disbursements to the making of the motion, and we fix the value of the services at one hundred and fifty dollars, or fifty dollars in each case. Leave is granted to him, upon the settlement of the order here, to file an affidavit showing such actual disbursements; copy of such affidavit to-be served upon the *882opposing attorney with the notice of settlement. Jenks, P. J., Thomas, Carr, Mills and Rich, JJ., concurred.